Mr. Presiding Justice Barry delivered the opinion of the court. Appellee procured a judgment by confession, in term time, at the May Term 1928 of the city court. At the same term of court appellants’ motion to set aside and vacate the judgment, as to them, was filed and at a subsequent term was overruled and they appealed to this court. Their contention is that they never signed a warrant of attorney and by reason thereof the court was without jurisdiction as to them. The note and warrant of attorney have not been preserved in the bill of exceptions. Where a judgment by confession is entered in term time the note and warrant of attorney are not a part of the record unless preserved in a bill of exceptions. Davis v. Wirth, 249 Ill. App. 544; Davis v. Mosbacher, 252 Ill. App. 536. In the case at bar the note and warrant of attorney, not being so preserved, cannot be considered even though the clerk has copied the same into the transcript of the common-law record. People v. Faulkner, 248 Ill. 158. While this point has not been raised by appellee, yet if we should consider the note and warrant of attorney as properly before this court and should reverse the judgment of the trial court, it would seem that appellee could raise the question in the Supreme Court. Hartford Fire Ins. Co. v. Peterson, 209 Ill. 112; Mulvihill v. Shaffer, 297 Ill. 549; Becker v. Billings, 304 Ill. 190. In the state of the record the judgment must be affirmed.